PER CURIAM.
The defendant Tommy Lee Gaines’s petition for belated appeal is denied. Gaines entered a guilty plea over ten years ago and is appearing here for at least the eighteenth time in a post-conviction proceeding. Based upon his numerous and successive meritless pro se filings, we hold that Gaines is precluded from filing any additional pro se appeals, pleadings, motions or petitions pertaining to his convictions and sentences in trial court Case Nos. 90-96-CF-J and 90-152-CF-J, unless reviewed and signed by an attorney licensed to practice in the State of Florida. The clerk of this court is directed not to accept from Gaines, as petitioner or appellant, any further pro se pleadings or filings which relate to those cases. See Jackson v. Florida Dep’t of Corrections, 790 So.2d 398 (Fla.2001); Vickson v. Singletary, 734 So.2d 376 (Fla.1999); Carnes v. State, 781 *517So.2d 489 (Fla. 5th DCA 2001); Isley v. State, 652 So.2d 409 (Fla. 5th DCA 1995).
DENIED.
COBB, PETERSON and SAWAYA, JJ., concur.